United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-1610
                          ___________________________

                                   Ivie Lee Harris, Jr.

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

 David Norwood, Sheriff, Ouachita County; James Bolton, Lieutenant, Ouachita
   County; Douglas Wood, Jailer, Ouachita County; Andrew Tolleson, Jailer,
 Ouachita County; Anthony Grummer, Jailer, Ouachita County; Officer Lindsey

                        lllllllllllllllllllll Defendants - Appellees
                                         ____________

                      Appeal from United States District Court
                  for the Western District of Arkansas - El Dorado
                                  ____________

                               Submitted: June 27, 2106
                                 Filed: June 30, 2016
                                    [Unpublished]
                                    ____________

Before RILEY, Chief Judge, WOLLMAN, and MURPHY, Circuit Judges.
                             ____________

PER CURIAM.

        Ivie Harris appeals after the district court dismissed his pro se 42 U.S.C. § 1983
action, concluding his claims were moot because he had requested only injunctive
relief from the sheriff and staff members at the Ouachita County Detention Center,
and he was no longer incarcerated at the facility. Upon de novo review, we conclude
that Harris’s claims were not moot, because his complaint also sought damages. In
the “Relief” section of the form complaint Harris used, he placed checkmarks next to
both “Compensatory damages” and “Punitive damages.”1 Accordingly, we reverse
and remand the case for further proceedings. See Midwest Farmworker Emp’t &
Training, Inc. v. United States Dep’t of Labor, 200 F.3d 1198, 1201 (8th Cir. 2000)
(dismissal for mootness reviewed de novo).
                        ______________________________




      1
       Harris requested injunctive relief in the section asking him to identify “any
other relief” he was seeking.

                                        -2-